         Case 5:19-cv-00338-PRW Document 31 Filed 07/27/21 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

MID-SOUTH IRON WORKERS WELFARE )
PLAN; IRON WORKERS MID SOUTH      )
PENSION FUND; OKLAHOMA IRON       )
WORKERS’ DIRECT CONTRIBUTION      )
PLAN AND TRUST; and OKLAHOMA IRON )
WORKERS’ APPRENTICESHIP &         )
TRAINING FUND LOCALS 48 and 584,  )
                                  )
               Plaintiffs,        )
                                  )
vs.                               )                       Case No. CIV-19-00338-PRW
                                  )
SOUTHERN STEEL AND CONSTRUCTION, )
LLC,                              )
                                  )
               Defendant.         )

                                          ORDER

        Before the Court is Plaintiffs’ “Second Motion for Default Judgment” (Dkt. 26) (the

“Motion”). In the Motion, Plaintiffs ask the Court to enter default judgment in their favor

for various amounts of unpaid contributions, interest on the unpaid contributions,

liquidated damages, attorney’s fees, litigation costs, and audit costs, as well as for certain

injunctive relief. After considering whether it has subject matter and personal jurisdiction,

whether there is a sufficient basis in the record to support the claim, and whether the various

fees and expenses sought are reasonable and otherwise authorized, the Court concludes

that Plaintiffs’ “Second Motion for Default Judgment” (Dkt. 26) should be GRANTED.

   I.      Subject-Matter Jurisdiction

        The Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1331 because it is a civil action arising under the laws of the United States. See 29 U.S.C.

                                              1
            Case 5:19-cv-00338-PRW Document 31 Filed 07/27/21 Page 2 of 8




§ 1132; see also 29 U.S.C. § 1132(e)(1) (“[T]he district courts of the United States shall

have exclusive jurisdiction of civil actions under this subchapter brought by . . . a

participant, beneficiary, fiduciary, or any person referred to in section 1021(f)(1) of this

title.”).

    II.       Personal Jurisdiction

           The Court has personal jurisdiction over Defendant, Southern Steel and

Construction, LLC, pursuant to 29 U.S.C. §1132(e)(2) because it was served and several

of the plans at issue are administered in this district. See Trustees of the Plumbers &

Pipefitters Nat. Pension Fund v. Plumbing Servs., Inc., 791 F.3d 436, 443 (4th Cir. 2015)

(finding personal jurisdiction pursuant to 29 U.S.C. §1132(e)(2) where the defendant was

properly served and the plan was administered in the district).

    III.      Adequacy of the Claim

           Plaintiffs brought suit under 29 U.S.C. § 1132 and the Collective Bargaining

Agreement. Section 1132(g)(2) provides for the recovery of, inter alia, unpaid

contributions, interest on the unpaid contributions, an amount equal to the greater of

interest on the unpaid contributions or liquidated damages as provided under the plan not

in excess of twenty percent, reasonable attorney’s fees and costs, and such other legal or

equitable relief as the court deems appropriate. The Collective Bargaining Agreement,

which governs the relationship between Plaintiffs and Defendant, also provides for the

assessment of “[a]ny costs, including attorney and auditing fees, incurred in the process of

collecting delinquent working assessments . . . [from] the delinquent employer.”

Agreement (Dkt. 26, Ex. 3) at Article XVIII.

                                             2
         Case 5:19-cv-00338-PRW Document 31 Filed 07/27/21 Page 3 of 8




       Plaintiffs allege that Defendant failed to make contributions as agreed upon in the

Collective Bargaining Agreement. Plaintiffs allege, further, that they incurred attorney’s

fees totaling $6,692.50, litigation costs totaling $564.38, and audit costs totaling $1,512.00

in pursuit of these unpaid contributions, and that the unpaid contributions, interest on

unpaid contributions, and liquidated damages total (as of July 31, 2020) as follows:


       Plaintiff              Unpaid              Interest      Liquidated         TOTAL
                            Contributions                        Damages
Welfare Plan                  $1,137.50           $2,185.32       $113.75         $3,436.57
Pension Fund                      NA                NA              NA               NA
Direct Contribution           $1,000.00           $1,877.99       $100.00         $2,977.99
Fund
Apprenticeship Fund               NA                NA              NA               NA
Oklahoma Iron Workers’            NA                NA              NA               NA
Apprenticeship &
Training Fund Locals 48
and 584


These allegations are accompanied by substantial documentation, including the Collective

Bargaining Agreement, see Agreement (Dkt. 26, Ex. 3), audit records, see Accountant’s

Report (Dkt. 26, Ex. 2), and affidavits, see Affidavit of P. Briant (Dkt. 26, Ex. 1); Affidavit

of W. Warrick (Dkt. 30, Ex. 1).

       The Court therefore finds that there is a sufficient basis in the record for the

judgment entered. See Bixler v. Foster, 596 F.3d 751, 762 (10th Cir. 2010) (The Court must

determine whether there is “a sufficient basis in the pleadings for the judgment entered.”);

see also 10A Charles A. Wright, Arthur R. Miller and Mary K. Kane, Federal Practice and

                                              3
          Case 5:19-cv-00338-PRW Document 31 Filed 07/27/21 Page 4 of 8




Procedure § 2688, at 63 (3d ed. 1998) (“[I]t remains for the court to consider whether the

unchallenged facts constitute a legitimate cause of action, since a party in default does not

admit mere conclusions of law.”).

   IV.      Reasonableness of, and Authorization to Award, the Costs and Fees

         Section 1132(g)(2)(D) provides only for an award of reasonable attorney’s fees and

costs. See 29 U.S.C. § 1132(g)(2)(D). As such, the Court considers the invoices submitted

in light of the factors set forth in Hensley v. Eckerhart, 461 U.S. 424 (1983), to determine

whether the fees and costs sought are reasonable.

         After a review of the detailed materials submitted in support of these fees and costs

and the balance of record in this matter, the Court is satisfied that the attorney’s fees,

litigation costs, and audit costs sought are reasonable: the time spent on the matter is

recorded in detail and is appropriate for a matter of this complexity; the work was necessary

to the resolution of this matter; and the hourly rate is in line with the prevailing market rate.

   V.       Findings

         The Court finds that on April 15, 2019, Plaintiffs, the Mid-South Iron Workers

Welfare Plan (the “Welfare Plan”), the Iron Workers Mid-South Pension Fund (the

“Pension Fund”), the Oklahoma Iron Workers’ Direct Contribution Plan and Trust (the

“Direct Contribution Plan”), and the Oklahoma Iron Workers Apprenticeship & Training

Funds Locals 48 and 584 (the “Apprenticeship Fund”) filed their Complaint (Dkt. 1) in this

matter, requesting judgment against Defendant, Southern Steel and Construction, LLC, for

unpaid contributions, interest on the unpaid contributions, liquidated damages, attorney’s



                                               4
         Case 5:19-cv-00338-PRW Document 31 Filed 07/27/21 Page 5 of 8




fees, litigation costs, and audit costs, as well as for certain injunctive relief, all pursuant to

29 U.S.C. § 1132 and the Collective Bargaining Agreement.

       The Court finds that Defendant was properly served, that no attorney has entered an

appearance on behalf of Defendant, and that Defendant has not filed an answer.

       The Court finds that on August 22, 2019, the Clerk of Court entered default against

Defendant. See Clerk’s Entry of Default (Dkt. 13).

       The Court finds that Defendant did not timely present wage and hour reports to

Plaintiffs and pay contributions due under the Collective Bargaining Agreement.

       The Court finds that Plaintiffs have advised the Court that a preliminary audit of

Defendant’s work and payroll records has been performed based on incomplete documents

provided by Defendant.

       The Court finds that the payroll audit performed by Plaintiffs revealed that

Defendant failed to pay all contributions due for eight employees, under-reported hours

worked by some employees, and over-reported hours worked by others for the period of

January 1, 2016, through December 31, 2016.

       The Court finds that Defendant has failed to pay certain benefit contributions to

Plaintiffs and that these contributions were assets of Plaintiffs.

       The Court finds that the interest rate due and owing on unpaid fringe benefit

contributions to the Welfare Plan is eighteen percent (18%) per annum; to the Pension Fund

is eight percent (8%) per annum; to the Direct Contribution Plan is eighteen percent (18%)

per annum; to the Apprenticeship Fund is six percent (6%) per annum; and to Local is zero

percent (0%) per annum on the working assessment.

                                                5
           Case 5:19-cv-00338-PRW Document 31 Filed 07/27/21 Page 6 of 8




          The Court finds that the Welfare Plan is entitled to liquidated damages of 10% of

the unpaid contributions and that the Direct Contribution Plan is entitled to liquidated

damages of 10% of the unpaid contributions.

          The Court finds that Defendant owes Plaintiffs unpaid contributions, liquidated

damages, and interest (as of July 31, 2020) as follows:


          Plaintiff            Unpaid             Interest      Liquidated        TOTAL
                             Contributions                       Damages
Welfare Plan                   $1,137.50          $2,185.32      $113.75         $3,436.57
Pension Fund                      NA                NA              NA               NA
Direct Contribution Fund       $1,000.00          $1,877.99      $100.00         $2,977.99
Apprenticeship Fund               NA                NA              NA               NA
Oklahoma Iron Workers’            NA                NA              NA               NA
Apprenticeship &
Training Fund Locals 48
and 584


          The Court finds that under the terms of the Collective Bargaining Agreement,

Plaintiffs are entitled to recover from Defendant the costs of the audit in this matter in the

amount of $1,512.00.

          The Court finds that Plaintiffs are entitled to $6,692.50 in attorney’s fees and

$564.38 in litigation costs from Defendant pursuant to 29 U.S.C. §1132(g)(2).

    VI.      Disposition

          IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that

Plaintiffs’ “Second Motion for Default Judgment” (Dkt. 26) is GRANTED.



                                              6
        Case 5:19-cv-00338-PRW Document 31 Filed 07/27/21 Page 7 of 8




       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

must permit Plaintiffs to complete the audit of Defendant’s payroll and other relevant

documents and records at Defendant’s expense for the period from January 1, 2016,

through December 31, 2016.

       IT IS FURTHER, ORDERED, ADJUDGED AND DECREED that judgment be

entered against Defendant, Southern Steel and Construction, LLC, as follows:

  i.      In favor of Plaintiff Mid-South Iron Workers Welfare Plan in the amount of

          $3,436.57 together with interest on the amount of the unpaid contributions from

          and after August 1, 2020, until paid, at the rate of eighteen percent (18%) per

          annum;

 ii.      In favor of Plaintiff Oklahoma Iron Workers’ Direct Contribution Plan and Trust

          in the amount of $2,977.99 together with interest on the amount of the unpaid

          contributions from and after August 1, 2020, until paid, at the rate of eighteen

          percent (18%) per annum;

iii.      In favor of all Plaintiffs for audit fees in the amount of $1,512.00, with interest

          hereafter at the federal judgment rate;

iv.       In favor of all Plaintiffs for attorney fees in the amount of $6,692.50 and

          litigation costs in the amount of $564.38, with interest hereafter until paid at the

          federal judgment rate; and

 v.       In favor of Plaintiffs for injunctive relief, specifically that Defendant must

          produce all additional documents necessary for Plaintiffs to complete the audit

          related to contributions due.

                                             7
 Case 5:19-cv-00338-PRW Document 31 Filed 07/27/21 Page 8 of 8




IT IS SO ORDERED this 27th day of July 2021.




                                8
